DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 3/9/22.  Claims 13-15, 18, 23-24 and 30 are cancelled; claims 1, 12, 16-17, 20, 22, 25, 27-29 are amended; claims 1-12, 16-17, 19-22, 25-29 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the data card".  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intended to incorporate former claim 14 into amended claim 17 in view of applicant’s remarks (“Applicant has amended the remaining independent claims ... to recite subject matter previously deemed allowable”). Applicant can overcome rejection by inserting the language of previous claim 14. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

s 1, 3-6, and 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Pat. No. 8,920,229) in view of Walker (US Pub. No. 2011/0130185) in view of Shigeta (US Pat. No. 9,855,491).  
With respect to claim 1, Chun teaches a method comprising the steps of: generating and assigning a respective random number 310 to each playing card in a deck of playing cards, wherein a said card with a rank and suit has a different random number assigned than any other card in the deck with the same rank and suit, such that each said respective random number contains no indication of the rank or suit of its respective playing card (“unique identifier ... randomly generated” and “different with respect to every other card” – column 9, lines 64-67; column 10, lines 1-11; identifier 310 separate from suit/rank identifier 321, 322 – column 10, lines 21-67); applying the random number 310 associated with a said playing card on said playing card (column 9, lines 44-63); recording, to a digital memory device associated with the deck, each random number associated with each said playing card in the deck (“server” – column 6, lines 7-28; column 8, lines 35-67; column 9, lines 1-17; column 10, lines 12-15), to create a data file thereof (“storage compartment for future reference and card verification” – column 10, lines 12-15). 
Chun teaches recording “pertinent card information” in addition to the random number, including deck placement, suit/rank, shoe placement, location of the card (column 10, lines 10-21), but does not expressly teach recording the “order” each playing card appears in the deck.  Moreover, Chun is primarily directed to downstream security of the playing cards (i.e. at the dealer table), and therefore does not expressly teach providing the data file to a purchaser of the deck, or providing a respective digital memory device for each deck of cards. However, Walker, directed to the analogous art of playing cards, teaches the following features 
Lastly, Walker emphasizes that the card supply “company” is remote from the casino (paragraphs [0020], [0039]) and then “transported” to the casino (paragraph [0045]). Walker does not expressly disclose wherein the casino is a “purchaser” of a card supply company that creates a plurality of decks of cards. However, analogous art reference Shigeta teaches such features as a having the manufacturer compensated (i.e. “purchase date”; “order”) for playing decks they create are known in the art (column 4, lines 13-45). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to apply the method to casinos that “purchase” the playing cards as this constitutes normal and routine supply chain commerce. 
With respect to claims 3-4 and 6, Chun teaches wherein each random number 310 is printed on its respective playing card in the form of a one-dimensional data track (“bar codes” - column 9, lines 44-63; column 10, lines 1-11), wherein each said random number is unique to all other playing cards Id; wherein each one dimensional data track is printed using a low visibility ink and in a low visibility size Id (IR ink, UV ink, “not cluttered”, “located along an edge of the card” – column 9, lines 43-63)
at least one of: a deck ID (“deck placement” inherently requires that the deck have a label/ID), a casino ID, a time/date code, and data CRC bits.  
With respect to claim 8, Chun teaches wherein digital memory device is a server (“server” – column 6, lines 7-28; column 8, lines 35-67; column 9, lines 1-17; column 10, lines 12-15) as does secondary reference Walker (paragraph [0054]). Walker further teaches wherein the data file is provided to the casino electronically via Id. The motivation to combine is the same as stated above. Regarding the requirement of a casino “purchaser”, examine reiterates the teachings of Shigeta above. The motivation to combine is the same as stated above. From paragraph [0054] of Walker, the electronic transfer occurs from the remote facility to the casino’s local network 120 “across a network”. Walker does not expressly disclose what type of network is used, however, Chun does teach wherein the method can be applied though online communication connection with the internet (column 14, lines 30-50). As such, examiner submits that utilizing the internet network would have been ‘obvious to try’ as the internet is one of a finite number of networks used in remote electronic transfers. Utilizing the internet would expectantly provide ease in transaction as this is an exceedingly common and inexpensive manner of networking.  
With respect to claim 9, Walker teaches wherein a number (encrypted “serial number” or “barcode”) associated with each playing card is listed in the data file in an order of the playing cards in the deck (card order being “electronically detectable”)(paragraph [0121]).  The 
With respect to claims 10-11, Walker teaches wherein information stored in the digital memory device is encrypted and utilizes a digital certificate (paragraphs [0021], [0042], [0049] – “public key”).  The motivation to combine is the same as stated above.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Pat. No. 8,920,229) in view of Walker (US Pub. No. 2011/0130185) in view of Shigeta (US Pat. No. 9,855,491) and further in view of Leyland (US Pub. No. 2014/0364240).
With respect to claim 2, Chun does not expressly the bit number of the random number 310.  However, Leyland, directed to identification of game pieces, teaches such features as an identification number comprising a 32-bit number is known in the art (paragraph [0066]). At time of invention, one ordinary skill in the art would have found it obvious to utilize a 32-bit number as the number of cards that may need to be identified can be increased, moreover, unscrupulous players will have a near impossible task counterfeiting the assigned number. This modification is considered to have a reasonable expectation of success since this rationale comports with Chun (column 10, lines 1-11). 


5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Pat. No. 8,920,229) in view of Walker (US Pub. No. 2011/0130185) in view of Shigeta (US Pat. No. 9,855,491) and even further in view of Kawanabe et al. (US Pub. No. 2016/0287998)  
With respect to claim 7, Chun does not expressly teach wherein the digital memory device is a data card and the data file is provided to the purchaser (casino) of the deck by KSR (See exemplary rationale (B) above). The motivation to combine is again to provide wireless communication of data from the activation to the system processor so that the casino has autonomy over the data of the deck order. The proposed modification is considered to have a reasonable expectation of success since, Walker et al., cited for its upstream security measures, contemplates use portable memory devices attached to the deck. Regarding the requirement of a casino “purchaser”, examine reiterates the teachings of Shigeta above. The motivation to combine is the same as stated above. 

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Pat. No. 8,920,229) in view of Walker (US Pub. No. 2011/0130185) and even further in view of Shigeta (US Pub. No. 2015/0265908).  
Id; signaling an alert when the drawn playing is not expected Id; wherein the playing card handling device 450 is a dealing shoe (Fig. 4A; column 10, line 50).    
Chun teaches recording “pertinent card information” in addition to the random number, including deck placement, suit/rank, shoe placement, location of the card (column 10, lines 10-21), but does not expressly teach associating order information of an order in which each playing card appears in the deck.  However, Walker, directed to the analogous art of playing cards, 
Chun does not expressly teach wherein a data card is placed into proximity with the shoe and communicates wirelessly with the shoe via an RFID device in the data card; and wherein the data card is used as a cut card among the playing cards in the deck. However, Shigeta, directed to the analogous art of playing card methods, teaches such features as a data card 1c used as a cut card (“cut card”), wherein the data card 1c is placed into proximity with a shoe and communicate wirelessly with the shoe via an RFID device in the data card (paragraphs [0047]-[0049]; Fig. 1; RFID reader 300 placed with shoe – Fig. 1). It is noted the card 1c is construed as a “data card” because it’s RFID comprises data recognizing the deck. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to utilize the data card of Shigeta with the method of Chun in view of KSR (See exemplary rationale (G) above). The motivation to combine is to “obviate[s] the need for casinos to prepare the cut card 1c for the “cut”” (paragraph [0048]) and to read an ID of the shuffled playing cards Id. The proposed modification is considered to have a reasonable expectation of success as the incorporation of a cut card within the deck(s) is easily accomplished without frustrating the intended purpose of Chun. 

Allowable Subject Matter
s 12, 16, 19-22, 25-29 are allowed.

Response to Arguments
8.	Applicant’s arguments with respect to the claim 17 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to amended claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondary reference Walker teaches associating a digital memory for each deck as set forth above. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711